208 B.R. 229 (1997)
In re Darryl KULWIN, Debtor.
Nathan REESE, Plaintiff,
v.
Darryl KULWIN, Defendant.
Bankruptcy No. 92-21557, Adversary No. 92-6144.
United States Bankruptcy Court, D. Kansas.
May 7, 1997.
Jack N. Bohm of Buck, Bohm & Stein, P.C., Leawood, KS, for plaintiff.
John F. Michaels of Rose, Brouillette & Shapiro, Kansas City, MO, for debtor/defendant.
Carl R. Clark of Lentz & Clark, P.A., Overland Park, KS, Chapter 7 Trustee.

ORDER ON DEBTOR'S MOTION FOR APPROVAL OF SETTLEMENT AGREEMENT
JOHN T. FLANNAGAN, Bankruptcy Judge.
NOW on this 7th day of May, 1997, comes on for consideration Debtor's Motion for Approval of Settlement Agreement with Nathan Reese and For Grant of Discharge ("Settlement Motion"). Upon reviewing the pleadings, the file, and being otherwise fully and duly advised in the circumstances, this Court finds and orders as follows:
1. The Debtor filed his Settlement Motion on March 3, 1997, wherein he requested the Court approve the Settlement Agreement and Mutual Release of Claims dated January 29, 1997, by and between Nathan J. Reese ("Reese") and Debtor ("Settlement Agreement"). Pursuant to the Settlement Agreement, Debtor agreed to pay and Reese agreed to accept, $170,000.00 in full satisfaction of any and all claims between them.
2. Furthermore, pursuant to the Settlement Agreement, Reese agreed to cooperate with Debtor's efforts to restore his credit rating, including the vacating of the judgment in the above-entitled adversary proceeding denying Debtor's discharge, thereby allowing Debtor to obtain a discharge of the bankruptcy action.
3. Due and proper notice of the Debtor's Settlement Motion was given to the parties in interest as evidenced by the Notice with Opportunity for Non-Evidentiary Hering on Debtor's Motion for Approval of Settlement Agreement with Nathan Reese and for Grant of Discharge filed herein on March 3, 1997, and no objections to the Settlement Motion were filed, although the deadline therefore has now passed.
IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the Debtor's Settlement Motion be and hereby is approved and Debtor is authorized to pay and Reese is authorized to accept the sum of $170,000.00 in full satisfaction of any and all claims between them in accordance with the Settlement Agreement.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Judgment flied in the above-entitled matter on August 8, 1995, denying Debtor's discharge in the above-entitled matter is vacated and Debtor shall be granted a discharge pursuant to the Courts standard Discharge of Debtor and Final Decree.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that any legal publisher who previously published the Judgment filed August 8, 1995, (cited by West Publishing Co. as follows: In re Kulwin, 187 B.R. 341 (Bankr.D.Kan.1995)) is directed to *230 publish this Order vacating the Order of August 8, 1995.
IT IS SO ORDERED.